Citation Nr: 0115919	
Decision Date: 06/11/01    Archive Date: 06/18/01	

DOCKET NO.  00-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than October 8, 
1998, for the award of a 70 percent disability evaluation for 
post-traumatic stress disorder.

2.  Entitlement to an effective date earlier than October 8, 
1998, for the award of a total disability rating for 
compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May and August 1999 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia, which resulted in the 
award of a 70 percent rating for PTSD and the award of a 
total rating for compensation purposes based on individual 
unemployability effective October 8, 1998.  The veteran 
appealed for an earlier effective date of award of both 
benefits.


FINDINGS OF FACT

1.  On April 2, 1997, the RO received the veteran's claim for 
an evaluation in excess of 50 percent for service-connected 
post-traumatic stress disorder.

2.  In a rating decision of October 29, 1997, the RO denied 
entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder.

3.  The veteran was notified of the October 1997 rating 
action by letter in November 1997, and in January 1998 filed 
a timely Notice of Disagreement with that rating action.

4.  On September 21, 1998, there was issued a Statement of 
the Case regarding the issue of an evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder.

5.  The veteran failed to file a timely Substantive Appeal 
with the September 1998 Statement of the Case, and, as such, 
the October 29, 1997 rating action became final.  

6.  The RO granted the veteran a 70 percent rating for PTSD 
and a total rating for compensation purposes based on 
individual unemployability effective October 8, 1998 based on 
a VA hospital report covering the period from October 8 to 
October 16, 1998 showing increased severity of the veteran's 
PTSD.

7.  Following the final rating action of October 29, 1997, a 
VA examination conducted on April 2, 1998 constituted an 
informal claim for both benefits now at issue, and revealed 
severe PTSD compatible with the inability to obtain and 
retain gainful employment.


CONCLUSIONS OF LAW

1.  An effective date of April 2, 1998, for the award of a 70 
percent evaluation for post-traumatic stress disorder is 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.157, 3.400, and Part 4, Code 9411 
(2000).

2.  An effective date of April 2, 1998, for the award of a 
total disability rating for compensation purposes based upon 
individual unemployability is warranted.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.157, 3.400, 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision of October 29, 1997, of which the 
veteran was notified on November 6, 1997, the RO denied 
entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder based on a claim filed by the 
veteran on April 2, 1997.

VA outpatient treatment records dated in February and March 
1998 show treatment at that time for the veteran's 
psychiatric symptomatology.

On April 2, 1998, a VA psychiatric examination was 
accomplished.  At the time of examination, the veteran stated 
that he had had "too many jobs to even recount."  Reportedly, 
the maximum time that the veteran had spent at any job was 
"about four year," during which time he was a heavy truck 
mechanic.  At the time of evaluation, the veteran gave a 
"long history" of psychiatric problems, with "significant" 
continuing difficulties.  According to the veteran, he had 
had "several inpatient admissions to VA medical facilities, 
and had attempted suicide on several occasions.  The veteran 
further stated that he had become "very aggressive," and did 
not sleep well at night.  When questioned, the veteran 
commented that he just could not "wipe Vietnam off his mind."  
According to the veteran, he experienced "constant nightmares 
and bad dreams," including "violence, destruction, and 
watching people die that should not be dead."  The veteran 
stated that he dreamt practically every night, and 
experienced recurrent flashbacks.  According to the veteran, 
he was very limited socially, and had a tendency to "get into 
unprovoked violence."  The veteran further stated that he 
experienced constant episodes of depression, as well as 
feelings of hopelessness and helplessness, and fatigue.  
According to the veteran, he had become progressively worse 
in spite of intense treatment.  

On mental status examination, the veteran was well-oriented, 
but edgy, depressed, and withdrawn, with poor eye contact.  
Additionally noted was that the veteran seemed both "guarded" 
and "paranoid."  At the time of evaluation, the veteran 
denied both active hallucinations and delusions.  However, 
his attention and concentration were both impaired.  The 
veteran was unable to perform routine mental calculations or 
serial 7's, though he was able to give the days of the week 
in reverse order.  Memory and recall for recent events were 
slightly impaired, and the veteran was able to recall 1 out 
of 3 objects after five minutes.  Judgment was intact, and 
there was no evidence of any looseness of association, flight 
of ideas, or pressured speech.  Noted at the time of 
evaluation was that the veteran appeared to have "obsessive 
preoccupations" about Vietnam, though with no compulsive 
actions.  According to the veteran, he had experienced 
fleeting suicidal thoughts, with several prior attempts.  
However, he had contracted not to hurt himself, and showed no 
evidence of homicidal thoughts.  The pertinent diagnosis 
noted was severe chronic post-traumatic stress disorder, with 
a Global Assessment of Functioning score of 50.  In the 
opinion of the examiner, the veteran had "problems" 
associated with post-traumatic stress disorder which appeared 
to be "of a severe extent."  As a result, he had been 
significantly affected occupationally, socially, and 
interpersonally.  This was to say that the veteran exhibited 
a chronic depressive mood, as well as obsessive 
preoccupations with Vietnam.  In the opinion of the examiner, 
he appeared to be very withdrawn, and limited with his social 
and interpersonal relationships.  

In correspondence of mid-April 1998, the veteran's spouse 
stated that he (the veteran) often became depressed, and 
would stay in his bedroom "for 3 or 4 days" with the light 
out and the blinds drawn.  

During the period from October 8 to October 16, 1998, the 
veteran was hospitalized at a VA medical facility for 
treatment of worsening depression related to post-traumatic 
stress disorder, with accompanying decreased sleep, 
concentration ability, and appetite, as well as "guilt over 
killing people in Vietnam."  The veteran was admitted to the 
acute psychiatry ward, where he was monitored for impulsive 
or destructive behavior, but maintained social interaction 
without incident throughout his hospital stay.  Brief 
psychotherapy and medical management were employed in order 
to improve the veteran's response to antidepressant 
medications.  On mental status examination prior to 
discharge, the veteran was alert and well-oriented, as well 
as logical, and coherent, with a much improved mood.  His 
sleep pattern had improved to 4 to 5 hours per night, and he 
had neither suicidal nor homicidal ideation.  There was no 
evidence of auditory or visual hallucinations, or of "racing 
thoughts" consistent with post-traumatic stress disorder.  
Judgment and insight were improved, and cognition was intact.  
The pertinent diagnosis was post-traumatic stress disorder 
with major depressive episode, with a Global Assessment of 
Functioning score of 60.

In a decision of a Social Security Administrative Law Judge 
dated in January 1999, it was noted that the veteran had been 
"disabled" since March 8th of 1997, and that his "underlying 
mental disorder" was the fundamental cause of his disability.

On January 25, 1999, there was received from the veteran VA 
Form 21-4138, Statement in Support of Claim, regarding the 
issue of an increased evaluation for service-connected post-
traumatic stress disorder.

On VA psychiatric examination in March 1999, the veteran's 
claims folder was available, and reviewed.  Reportedly, the 
veteran had last worked in March of 1997.  Current complaints 
consisted of depression, anxiety, irritability, nervousness, 
uselessness, paranoia, anger, fear, and panic.  According to 
the veteran, he was having a "hard time coping," as well as 
"feeling no good" and "useless."

On mental status examination, the veteran was rather 
withdrawn, and gave "short, curt answers."  While well-
oriented, he was both guarded and suspicious.  During the 
course of evaluation, the veteran displayed a sense of 
restlessness, anxiety, and persecution.  He was 
hypervigilant, and both attention and concentration were 
rather poor.  His fund of general knowledge was fair, and 
there was no evidence of active homicidal or suicidal plans.  
At the time of evaluation, insight and judgment seemed to be 
"rather poor."  The pertinent diagnosis noted was chronic 
severe post-traumatic stress disorder, with associated 
moderately severe to severe recurrent major depression, and 
paranoid ideation.  The Global Assessment of Functioning 
score was reported as 50.  In the opinion of the examiner, 
the veteran "definitely" required continued outpatient 
psychiatric treatment.  Additionally noted was that a 
therapeutic trial of not only anti-depressants, but also a 
major tranquilizer, was recommended.  In the opinion of the 
examiner, the veteran was not a candidate for rehabilitation 
services or gainful employment.  

In a rating decision of May 1999, the RO granted a 70 percent 
evaluation for service-connected post-traumatic stress 
disorder, effective from October 8, 1998, date of the 
veteran's previous VA hospital admission.  

On May 21, 1999, there was received the veteran's claim for a 
total disability rating for compensation purposes based upon 
individual unemployability.  According to the veteran, he had 
completed high school as well as 1 1/2 years of college.  He 
had occupational experience as a heavy truck mechanic and 
coal miner, and had additionally worked for telephone and 
steel companies, and in a gas station.  According to the 
veteran, he last worked on or about March of 1997.  At the 
time of the veteran's application for total disability 
benefits, his service-connected disabilities consisted of 
post-traumatic stress disorder, evaluated as 70 percent 
disabling; a scar of the forehead, evaluated as 
noncompensably disabling; and shell fragment wound scars of 
the left arm and left thigh, evaluated as noncompensably 
disabling.  The veteran's combined disability evaluation for 
his various service-connected disabilities was 70 percent.

In a rating decision of August 3, 1999, the RO granted a 
total disability rating for compensation purposes based upon 
individual unemployability, effective from October 8, 1998.

Analysis

The veteran in this case seeks an effective date earlier than 
October 8, 1998, for the award of a 70 percent evaluation for 
service-connected  post-traumatic stress disorder, and a 
total disability rating for compensation purposes based upon 
individual unemployability.  In pertinent part, it is argued 
that disability benefits are warranted effective from 
April 2, 1997, the date of receipt of the veteran's original 
claim for increased benefits.  In the alternative, it is 
contended that, inasmuch as the veteran was "unemployable" as 
early as March 8, 1997, he should receive benefits effective 
from that date.  Finally, it is argued that the veteran's 
March 1999 substantive appeal was, in fact, "timely" in that, 
immediately prior to that time, the veteran was hospitalized 
at a VA medical facility for treatment of his service-
connected post-traumatic stress disorder, and, accordingly, 
was incapacitated.  

The Board notes that the 70 percent evaluation currently in 
effect for the veteran's service-connected post-traumatic 
stress disorder contemplates the presence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. Part 4, Code 9411 (2000).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (2000).

In the present case, the veteran's initial claim for an 
increased evaluation for service-connected post-traumatic 
stress disorder was received on April 2, 1997.  In a rating 
decision of October 29, 1997, the RO denied entitlement to 
the requested increased evaluation, with the result that, 
following a timely filed Notice of Disagreement, there was 
issued, on September 21, 1998, a Statement of the Case 
regarding the issue of an increased evaluation.  The veteran 
was informed at that time that, in order to perfect his 
appeal, he must file a formal appeal, if he preferred, 
utilizing the enclosed VA Form 9.  The veteran was 
additionally informed that he must complete his appeal within 
60 days from the date of the issuance of the Statement of the 
Case, or within the remainder of the one-year period from the 
date of the letter notifying him of the denial of benefits.  
Inasmuch as the veteran failed to perfect his appeal within 
the requisite time period, the October 1997 rating action 
became final and may not be reviewed by the Board in the 
absence of clear and unmistakable error.  38 U.S.C.A. § 7105 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(2000).

38 U.S.C.A. § 5110(a) provides as follows:  "Unless 
specifically provided otherwise in this chapter,...a claim for 
increase...of compensation...shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
Section 5110(b)(2) then "specifically provides otherwise" by 
stating as follows:  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b); see also 38 C.F.R. 
§ 3.400(o)(1), (2) (effective date of an award of increased 
rating is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
the claim is received within one year from such date, 
otherwise, date of receipt of claim); Swanson v. West, 
12 Vet. App. 442, 447 (2000); see also Hazan v. Gober, 
10 Vet. App. 511, 520 (1997).  Finally, the VA administrative 
claims process recognizes both formal and informal claims.  
That is, 38 C.F.R. § 3.157(b)(1) provides that an informal 
claim for benefits will be initiated by the creation of a VA 
report of examination or a VA report of hospitalization for 
previously established service-connected disabilities.  
38 C.F.R. § 3.157(b)(1) (2000).

The veteran was hospitalized by the VA for the period from 
October 8 to October 16, 1998 for treatment of his post-
traumatic stress disorder.  In addition, on January 25, 1999, 
there was received from the veteran VA Form 21-4138, 
construed by the RO as a "reopened" claim for an increased 
evaluation for post-traumatic stress disorder.  In a rating 
decision of early May 1999, the RO granted a 70 percent 
evaluation for post-traumatic stress disorder, effective from 
October 8, 1998, the date of the aforementioned 
hospitalization, and "informal' claim for increased benefits.  
See 38 C.F.R. § 3.157(b)(1) (2000).  The veteran's subsequent 
claim for a total disability rating for compensation purposes 
based on unemployability was also granted, and assigned an 
effective date of October 8, 1998, the date of the veteran's 
"informal" claim.  See 38 C.F.R. § 3.157(b)(1) (2000).  

The Board notes that, on April 2, 1998, approximately six 
months prior to the aforementioned October 1998 VA 
hospitalization, there was conducted a VA psychiatric 
examination for compensation purposes.  That examination 
revealed that the veteran had had too many jobs "to even 
recount," and that the maximum time he had spent at any of 
those jobs was approximately four years.  According to the 
veteran, he had a "long history" of psychiatric problems, 
characterized not only by outpatient treatment, but also by 
several inpatient admissions to VA medical facilities.  At 
the time of evaluation, the veteran stated that he did not 
sleep well, and that he was "very aggressive."  Additionally 
noted were problems with "constant nightmares," as well as 
recurrent flashbacks, and an obsessional preoccupation with 
Vietnam.  In the opinion of the veteran, he had become 
progressively worse in spite of intense treatment.  Mental 
status examination showed evidence of an anxious, edgy, and 
depressed individual, who could perform neither routine 
mental calculations, or serial 7's.  While, at the time of 
evaluation, there was no evidence of any looseness of 
association or flight of ideas, the veteran appeared to have 
an obsessive preoccupation with Vietnam, as well as fleeting 
suicidal thoughts, with several preceding attempts.  In the 
opinion of the examiner, the veteran suffered from "severe, 
chronic post-traumatic stress disorder," which 
"significantly" affected him occupationally, socially, and 
interpersonally.  The veteran's highest level of adaptive 
functioning at the time of evaluation appeared to be 50 on 
the GAF scale.

Based on the aforementioned, the Board is of the opinion that 
the April 2, 1998 VA psychiatric examination represents an 
"informal" claim for increased benefits, which was followed 
by a "formal" claim for such benefits on January 25, 1999.  
In point of fact, the Board is of the opinion that the April 
2, 1998 VA psychiatric examination shows entitlement not only 
to a 70 percent evaluation for post-traumatic stress 
disorder, but also to a total disability rating for 
compensation purposes based upon individual unemployability.  
Inasmuch as, as of that date, "entitlement arose" to the 
benefits in question, an effective date of April 2, 1998 is 
warranted for a 70 percent evaluation for post-traumatic 
stress disorder, as well as a total disability rating for 
compensation purposes based upon individual unemployability.  

In reaching this determination, the Board has given due 
consideration to the veteran's argument(s) regarding his 
alleged "incapacity" immediately following the issuance of 
the September 1998 Statement of the Case, as well as his 
unemployability as of March 8, 1997.  However, pertinent law 
and regulation does not allow for review of the October 1997 
final rating action on the same factual basis, and initial 
entitlement to the benefits sought on appeal after that 
rating action was not shown until the VA examination of April 
2, 1998.


ORDER

An effective date of April 2, 1998 for a 70 percent 
evaluation for service-connected post-traumatic stress 
disorder is granted, subject to laws and regulations 
governing the payment of monetary benefits.  

An effective date of April 2, 1998 for an award of a total 
disability rating for compensation purposes based upon 
individual unemployability is granted, subject to laws and 
regulations governing the payment of monetary benefits.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

